DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-24, 26, 34-35, and 37 have been canceled.
Claims 25, 27-33, 36, and 38-44 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“data analyser”, in claim 36,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 36: Paragraph [90] of the Specification discloses a processor may be an example of a “data analyser”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25, 27-33, 36, and 38-44 are rejected under 35 U.S.C. 101 for the reasons below.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites recording of infrared radiation within a predetermined wavenumber range, attenuated by an integument of said subject, wherein said integument is still attached to said subject; comparing said attenuation of infrared radiation to a predetermined value for deriving information regarding post-translational modification of proteins in the integument; wherein said comparing comprises comparing a contribution of different spectral bands for deriving a degree of glycemia in the subject, and wherein said integument of said subject is a nail plate of said subject.
The above recording, comparing, and deriving steps are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, without any additional elements.  The recording step is broadly interpreted as recording or writing down the result of the radiation attenuated by the integument, the comparing of the attenuation to a predetermined value is broadly interpreted as comparing the recorded result with predetermined values such as that from a look-up table, the second comparing step of comparing a contribution of different spectral bands is interpreted as mental evaluation of the observed results of the different spectral bands, and the deriving a degree of glycemia is interpreted as noting whether spectral bands associated with diabetic or hyperglycemic patients was observed in the results of a subject and if so, the subject is diabetic or hyperglycemic (which is a degree of glycemia) and if not, the patient is non-diabetic and therefore has a normal glycemia level.
The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of the infrared radiation being attenuated by an integument of a subject, wherein the integument is still attached to the subject, and deriving information regarding post-translational modification of proteins in the integument from the comparison.  The infrared radiation being attenuated by an integument of a subject is performed in order to gather data for the judicial exception and is necessary precursor for all uses of the recited exception.  It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.   Additionally, the deriving of information regarding post-translational modification of proteins in the integument and deriving a degree of post-translation modification of proteins in the subject are recited at such a high level of generality that it does not integrate the abstract idea into a practical application, and can be broadly interpreted as a post-solution activity.  
  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to gather data and apply an exception using insignificant extra-solution or post-solution activity to the judicial exception does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 27-30, and 32 are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 25), and the additional limitations of claim 27-35, such as:
wherein said attenuation of infrared radiation comprises attenuation by post-translational modified integument protein in said integument (claim 27);
wherein said protein is a keratin (claim 28);
wherein the method comprises performing any of near infrared spectroscopy, Fourier transform infrared spectroscopy or infrared reflection spectroscopy (claim 29);
wherein the method comprises recording attenuation of infrared radiation at different positions on the integument, comparing said attenuation of infrared radiation at different positions to a predetermined value and deriving based thereon a time dependency of the post-translational modification of proteins (claim 30).
wherein comparing said attenuation of infrared radiation to a predetermined value comprises comparing attenuation of infrared radiation from within the range 4000 cm-1 to 4500 cm-1 (claim 32);
do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more implementing extra-solution or post-solution activities to the judicial exception.

Claim 31 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claims 31 and 34 are directed to a natural phenomenon.  The claim recites: 
wherein said attenuation of infrared radiation comprises attenuation by integument protein glycation in said integument (claim 31);
The additional limitation of integument protein glycation is directed to a natural phenomenon.  As stated in the instant specification, the glycation occurs within the human body, including nail keratin (Paragraph 19), and therefore measuring a degree of glycation or in the nail may provide an indication of glycation in other organs (Paragraph 12).  The additional elements are not sufficient to amount to significantly more than applying judicial exceptions, since the additional elements directed at the natural phenomenon are still directed towards gather data to apply the abstract ideas as discussed in the 35 U.S.C. 101 rejections for claim 25.  The claims are not patent eligible.

Claim 33 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claim 33 of selecting said predetermined value as function of race or gender of the subject is itself a judicial exception: mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, without any additional elements.  The race/gender of the subject can be observed and noted, and selecting said predetermined value as function of race or gender of the subject is interpreted as mentally/or using pen/paper, selecting or writing down a predetermined value in a look-up table based on the observed race/gender of a subject.  Therefore there is no additional elements, based on the claim limitations of claim 33 to integrate the judicial exceptions of claims 25 and 33 into a practical application or amount to significantly more, and the judicial exceptions cannot amount to a practical application or significantly more than implementing the judicial exceptions.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a system for measuring post-translational modification of proteins in a subject, the system comprising an infrared radiation source, an infrared radiation detector and a data analyser for analysing attenuation of infrared radiation within a predetermined wavenumber range attenuated by an integument of said subject still attached to said subject, by comparing the attenuation with a predetermined value for deriving information regarding post-translational modification of proteins in the integument; wherein the analyser is configured to compare a contribution of different spectral bands for deriving a degree of glycemia in the subject, wherein said integument of said subject is a nail plate of said subject, and wherein said system comprises a holder for positioning a finger or toe such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector. 
The above “analyzing”, comparing steps, and deriving steps are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, without any additional elements.  The “analyzing” step is broadly interpreted as evaluating the result of the radiation attenuated by the integument; the comparing of the attenuation to a predetermined value is broadly interpreted as comparing the recorded result with predetermined values such as that from a look-up table; the second comparing step of comparing a contribution of different spectral bands is interpreted as mental evaluation of the observed results of the different spectral bands, and the deriving a degree of glycemia is interpreted as noting whether spectral bands associated with diabetic or hyperglycemic patients was observed in the results of a subject and if so, the subject is diabetic or hyperglycemic (which is a degree of glycemia) and if not, the patient is non-diabetic and therefore has a normal glycemia level.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of an infrared radiation source, infrared radiation detector, a data analyser, and holder that is recited at a high-level of generality that under the broadest reasonable interpretation, amounts to a generic infrared spectrometer with a generic processor for analyzing (See Specification, Paragraphs 68, 90, 91), and generic sample holding means, and is used to merely implement the abstract idea.  Additionally, the deriving a degree of post-translation modification of proteins in the subject is recited at such a high level of generality that it does not integrate the abstract idea into a practical application, and can be broadly interpreted as a post-solution activity.  
  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely a generic computer, controller, or processor.  Mere instructions to gather data and apply an exception using a generic computer and insignificant extra-solution or post-solution activity cannot provide an inventive concept. The claim is not patent eligible.

Claims 38 and 39 are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 36, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 36), and the additional limitations of claim 38 and 39, such as:
wherein the system is adapted for measuring at different positions on the integument of the subject (claim 38);
wherein said post-translational modification of proteins consists of glycation of nail keratins, the data analyser being adapted for analysing attenuation of infrared radiation from within the wavenumber range of 400 to 5500 cm-1 (claim 39).
do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than implementing extra-solution or post-solution activities to the judicial exception.

Claim 40 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 25).  Additionally, claim 40 is directed to a natural phenomenon.  The claim recites a post-translation modified integument protein for use in the in vivo diagnosis of anomalous post-translation modification of proteins.
As stated in the instant specification, the post-translation modified integument protein is nail keratin that has undergone glycation or carbamylation within the human body (Paragraph 19), which can be broadly interpreted as a judicial exception directed to a natural phenomenon.  
The judicial exception is not integrated into a practical application. In particular, the claim recites an additional limitation of in vivo diagnosis of anomalous post-translation modification of proteins using the methods of claim 25.  However, the in vivo diagnosis is recited at such a high-level of generality that it does not use the judicial exception beyond generally linking post-translation modified integument protein to anomalous post-translation modifications of proteins in-vivo, which is merely a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)).  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely a drafting effort designed to monopolize the exception, and cannot provide an inventive concept.  Further, the addition of the methods of claim 1 merely adds instructions to gather data and apply an exception using insignificant extra-solution or post-solution activity to the judicial exception does not amount to significantly more than the judicial exception.  The claim is not patent eligible.  

Claims 41-44 are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 40, the claimed invention being directed to a natural phenomenon (see 35 U.S.C. 101 analysis for claim 40), and the additional limitations of claim 41-44, such as:
the post-translation modified integument protein being a biological marker for said in vivo diagnosis of anomalous post-translation modified (claim 41);
the post-translation modified integument protein being a keratin, or a glycated integument protein (claim 42);
use of the post-translation modified integument protein for in vivo diagnosis of a disease (claim 43);
wherein the post-translation modified integument protein is a glycated protein and wherein said in vivo diagnosis comprises the diagnosis of diabetes mellitus (claim 44);
do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more.  The additional limitations in claims 41 and 42 further defines the post-translation modified integument protein, but are still directed to a natural phenomenon, without providing a practical application that amounts to significantly more.  The additional limitations in claims 43 and 44 further defines the in vivo diagnosis, but the in vivo diagnosis is still recited at such a high-level of generality that it does not use the judicial exception beyond generally linking post-translation modified integument protein to diabetes mellitus, which is still merely a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)), and does not amount to significantly more.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 27-29, 31, and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature: “Glycation in human finger nail clipping using reflectance IR spectrometry, a new marker for diabetes diagnosis and monitoring”, to Coopman et al. “Coopman”, in view of Non-Patent Literature: “Comparative study on secondary structural changes in diabetic and non-diabetic human finger nail specimen by using FTIR spectra” to Farhan et al. “Farhan”, and further in view of Non-Patent literature: “Determining Water Content in Human Nails with a Portable Near-Infrared Spectrometer” to Egawa et al. “Egawa”.

Regarding claim 25, Coopman discloses a method for measuring post-translational modification of proteins in a subject (nail keratin that has undergone glycation, See Background), the method comprising:
recording of infrared radiation (“analyzed using reflectance infra red spectroscopy”, See Methods) within a predetermined wavenumber range (“using reflectance infra red spectroscopy in the range from 4500 cm-1 to 450 cm-1”, See Methods), attenuated by an integument of said subject (“nail clippings”, See Background and Methods), and 
comparing said attenuation of infrared radiation to a predetermined value for deriving information regarding post-translational modification of proteins in the integument (comparing absorption at 1050 cm-1, which represents glycated proteins, and for diabetics was statistically higher than in age-matched controls, See Results).
However, Coopman does not disclose wherein said comparing comprises comparing a contribution of different spectral bands for deriving a degree of glycemia in the subject.
Farhan teaches a similar method of using FTIR (Page 387, Section: 2.2. Spectral collection and secondary structural analysis) on nail samples (Page 387, Section: 2.1 Sample) wherein said comparing comprises comparing a contribution of different spectral bands (Page 387, Section: 2.2. Spectral collection and secondary structural analysis, wherein spectra was obtained in the range of 400 cm-1 to 400 cm-1 and comparing the spectral bands corresponding with Amide I and Amide II of the protein in the nail for diabetic and non-diabetic patients) for deriving a degree of glycemia in the subject (Amide I peaks of at 1645-1659 cm-1 and Amide II peak of 1540 cm-1 are associated with diabetic patients, which infers hyperglycemia, while non-diabetic patients, i.e. normal levels of glycemia, are associated with Amide I peaks below 1640 cm-1, and no corresponding Amide II peak).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Coopman's method, wherein said comparing comprises comparing a contribution of different spectral bands for deriving a degree of glycemia in the subject, as taught by Farhan, in order to provide multiple observations to support the relationship between the conditions of the nails and disease, including diabetes mellitus (Farhan, Page 388, Section: 3. Results and discussion).
However, the modifications of Coopman and Farhan do not disclose wherein said integument is a nail plate that is still attached to said subject.
Egawa (et al. “Determining Water Content in Human Nails with a Portable Near-Infrared Spectrometer” 2003) teaches in a similar field of endeavor of studying the human nail using near infrared spectrometer (Page 473, Abstract).  Egawa teaches wherein said integument is a nail plate (“We measured only the free edge of fingernails to obtain the water content solely in the nail, and not in the skin under the nail”, Page 478, left column; which would infer the measurement is of the nail plate and not the nail bed) that is still attached to said subject (“Near-infraed DR spectra were measured in vivo for the free edge of fingernails of three women”, Page 474, Section: In Vivo Measurement of Human Fingernails).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Coopman and Farhan, wherein said integument is a nail plate that is still attached to said subject, as taught by Egawa, in order to obtain NIR spectra of the nail in a rapid, portable manner (Egawa, Page 473, Abstract), by obtaining measurements of the nail directly and in vivo without the nail having to be chemical processed beyond a simple washing (Egawa, See Page 474, comparison of processing of cut nails and methods for in vivo fingernail measurements).

Regarding claim 27, the modifications of Coopman, Farhan, and Egawa do not disclose all the features of claim 25 above. 
Coopman further discloses wherein said attenuation of infrared radiation comprises attenuation by an integument protein that has undergone post-translational modification (See Background and Results sections).  Coopman discloses exploring keratin glycation of fingernail clippings as a non-invasive diagnostic tool for assessing long-term glycation (which reads on post-translational modification) in diabetes (See Background).  Coopman further discloses analyzing protein glycation in human fingernail clippings with FT-IR (See Methods section and Conclusion section).  The increased absorption at 1050 cm-1 was used for diagnosis and monitoring of diabetes (See Results and Conclusion sections).  

Regarding claim 28, the modifications of Coopman, Farhan, and Egawa disclose all the features of claim 27 above. 
Coopman further discloses wherein said protein is a keratin.  Coopman discloses wherein the protein is glycated nail keratin (See Background and Results sections).

Regarding claim 29, the modifications of Coopman, Farhan, and Egawa disclose all the features of claim 25 above.
Coopman further discloses wherein the method comprises performing any of near infrared spectroscopy, Fourier transform infrared spectroscopy or infrared reflection spectroscopy (“reflectance infra red spectroscopy using a Perkin Elmer FT-IR Spectrometer Two”, See Methods).

Regarding claim 31, the modifications of Coopman, Farhan, and Egawa disclose all the features of claim 25 above.
Coopman discloses wherein said attenuation of infrared radiation comprises attenuation by integument protein glycation in said integument (See Background, Results, and Conclusion).  Coopman discloses exploring keratin glycation of fingernail clippings as a non-invasive diagnostic tool for assessing long-term glycation (which reads on post-translational modification) in diabetes (See Background).  Coopman further discloses analyzing protein glycation in human fingernail clippings with FT-IR (See Methods section and Conclusion section).  The increased absorption at 1050 cm-1 was used for diagnosis and monitoring of diabetes (See Results and Conclusion sections).

Regarding claim 40, the modifications of Coopman, Farhan, and Egawa discloses all the features of the method of claim 25.
Coopman further discloses a post-translation modified integument protein (glycated keratin protein, See background), for use in the in vivo diagnosis (diagnosis and monitoring of diabetes, See Conclusion) of anomalous post-translation modification of proteins (glycation of proteins, lysine-bound glycation, See Results).  

Regarding claim 41, the modifications of Coopman, Farhan, and Egawa disclose all the features of claim 40, above.
Coopman further discloses the post-translation modified integument protein being a biological marker for said in vivo diagnosis of anomalous post-translation modification (See Results).  Coopman discloses increased absorption at 1050 cm-1 that represents glycated proteins (lysine-bound glycation) (See Results).  In diabetics, absorbance at 1050 cm-1 was statistically higher (See Results).  Therefore, it is inferred that lysine-bound glycated proteins is a biomarker for post-translation modification resulting from diabetes.

Regarding claim 42, the modifications of Coopman, Farhan, and Egawa disclose all the features of claim 40, above.
Coopman discloses the post-translation modified integument protein being a keratin (“Nail keratin glycation”, “keratin glycation”, See Background, Methods, and Conclusion).

Regarding claims 43 and 44, the modifications of Coopman, Farhan, and Egawa disclose all the features of claim 40, above.
Coopman further discloses using of a post-translation modified integument protein according to claim 40 for the in vivo diagnosis of a disease (See Results, Conclusion).  Coopman discloses increased absorption at 1050 cm-1 that represents glycated proteins (lysine-bound glycation) (See Results).  In diabetics, absorbance at 1050 cm-1 was statistically higher (See Results).  Therefore, it is inferred that lysine-bound glycated proteins is a biomarker for post-translation modification resulting from diabetes.  Cooper further discloses the analysis of protein glycation in human fingernails can be used for diagnosis and monitoring of diabetes (See Conclusion), which reads on diagnosis of diabetes mellitus.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Farhan, further in view of Egawa, and further in view of U.S. Patent Application Publication No. 2010/0185064 to Bandic et al. “Bandic”.

Regarding claim 30, the modifications of Coopman, Farhan, and Egawa disclose all the features of claim 25 above.
Coopman further discloses determining nail keratin glycation that may reflect the average glycemia over the last couple of months to assess long-term glycation in diabetes (See Background).
However, the modifications of Coopman, Farhan, and Egawa do not disclose wherein the method comprises recording attenuation of infrared radiation at different positions on the integument, comparing said attenuation of infrared radiation at different positions.
Bandic teaches in a similar field of endeavor of using a diffused reflectance analysis with infrared radiation (Paragraph 0019) on the skin integumentary system (Paragraph 0009).  Bandic teaches comparing three distinct points or positions across captured data (Paragraphs 0065-0066).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Farhan, and Egawa, wherein the method comprises recording attenuation of infrared radiation at different positions on the integument, comparing said attenuation of infrared radiation at different positions, as taught by Bandic, in order to create a unique spectral signature of the skin, i.e. integument (Bandic, Paragraph 0064).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Farham, further in view of Egawa, and further in view of U.S. Patent Application Publication No. 2003/0191378 to Davis, III et al. “Davis”.

Regarding claim 32, the modifications of Coopman, Farhan, and Egawa disclose all the features of claim 25 above.
As disclosed in the claim 25 rejection above, Coopman discloses measuring post-translational modification of proteins wherein the post-translational modification is  glycation of a protein (See Background, and Results), wherein glycation is also known as non-enzymatic glycosylation.
However, the modifications of Coopman, Farhan, and Egawa do not disclose comparing attenuation of infrared radiation from within the range 4000 cm-1 to 4500 cm-1.
Davis teaches in a similar field of endeavor of spectroscopic analysis of human tissue to classify an individual as diabetic or non-diabetic, or to determine the probability, progression or level of diabetes in an individual, by measuring the optical information of an individual using at least one wavelength or group of wavelengths indicative of a glycosylated protein, collagen (Abstract).  
Davis teaches comparing attenuation of infrared radiation from within the range 4000 cm-1 to 4500 cm-1 (Paragraph 0041, specifically a difference in the spectra can be seen at 4400 cm-1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Farhan, and Egawa, wherein comparing said attenuation of infrared radiation to a predetermined value comprises comparing attenuation of infrared radiation from within the range 4000 cm-1 to 4500 cm-1, as taught by Davis, in order to distinguish between the disease state of type II diabetics and non-diabetics with a high sensitivity, selectivity and positive predictive value (Davis, Paragraph 0042).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Farham, further in view of Egawa, and further in view of Non-Patent Literature: “Racial and Ethnic Differences in the Relationship between HbA1c and Blood Glucose: Implications for the Diagnosis of Diabetes” to Herman et al. “Herman”.

Regarding claim 33, the modifications of Coopman, Farhan, and Egawa disclose all the features of claim 25 above.
However, the modifications of Coopman, Farhan, and Egawa do not disclose wherein the method comprises selecting said predetermined value as function of race or gender of the subject.
Herman teaches in a similar field of endeavor of diagnosing for diabetes, using HbA1c, which is a glycated form of hemoglobin, wherein hemoglobin is a protein, and is used as an indicator for diabetes (Page 1067, First Paragraph).  Herman teaches a rule-in, rule-out approach to HbA1c testing wherein the HbA1c thresholds are adjusted to be lower and higher than suggested by the American Diabetes Association (ADA), (Page 1071, Right column, First Paragraph).  The threshold adjustments are based on race since the average glucose level for a corresponding HbA1c value in African-Americans is lower than compared to “Whites” (Page 1070, right column – Page 1071, left column).  Therefore, adjusting the threshold of HbA1c in a study population of African Americans and “Whites” would accommodate for the differences based on race, and would read on selecting a predetermined value as function of race of the subject.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Farhan, and Egawa, wherein the method comprises selecting said predetermined value as function of race or gender of the subject, as taught by Herman, in order to account for racial and ethnic differences in the relationship between biomarkers used for diabetes diagnosis and blood glucose levels (Herman, See Abstract, Pages 1070-1071).

Claims 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Farham, further in view of Egawa, and further in view of U.S. Patent Application Publication No. 2007/0161877 to Arai et al. “Arai”.  

Regarding claim 36, Coopman discloses a system for measuring (analyzed using reflectance infra red spectroscopy”, See Methods) post-translational modification of proteins in a subject (analyze effects of protein deglycation, See Methods), the system comprising an infrared radiation source, an infrared radiation detector and a data analyzer for analyzing attenuation of infrared radiation (inherent with the use of Perkin Elmer FT-IR Spectrometer Two for analyzing using reflectance infra red spectroscopy in the range from 4500 cm-1 to 450 cm-1, See Methods) within a predetermined wavenumber range (range from 4500 cm-1 to 450 cm-1, See Methods) attenuated by an integument of said subject (“nail clippings”, See Background and Methods), by comparing the attenuation with a predetermined value for deriving information regarding post-translational modification of proteins in the integument (comparing absorption at 1050 cm-1, which represents glycated proteins, and for diabetics was statistically higher than in age-matched controls, See Results).
However, Coopman does not disclose wherein the analyser is configured to compare a contribution of different spectral bands for deriving a degree of glycemia in the subject.
Farhan teaches wherein the analyser (Near Infrared Analyzer, model HN1100SS (Spectron Tech, Seoul, Korea), Page 474, Section: Instrumentation) is configured to compare a contribution of different spectral bands (Page 474, Section: Data analysis, specifically, software for the NIR Analyzer was employed for the spectral data collection and analyzed; Page 387, Section: 2.2. Spectral collection and secondary structural analysis, wherein spectra was obtained in the range of 400 cm-1 to 400 cm-1 and comparing the spectral bands corresponding with Amide I and Amide II of the protein in the nail for diabetic and non-diabetic patients would read on the analysis) for deriving a degree of glycemia in the subject [Examiner notes that a limited patentable weight is given to the intended use limitation "for deriving a degree of glycemia in the subject" since the limitation is not a positively recited function of the claimed “analyser”.  Therefore, since Farhan teaches all the structural limitations of the claim, i.e. the analyser”, then it would read on the limitation, See MPEP 2114.II].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Coopman's invention, wherein the analyser is configured to compare a contribution of different spectral bands for deriving a degree of glycemia in the subject, as taught by Farhan, in order to provide multiple observations to support the relationship between the conditions of the nails and disease, including diabetes mellitus (Farhan, Page 388, Section: 3. Results and discussion).
However, the modifications of Coopman and Farhan do not disclose wherein said integument is a nail plate that is still attached to said subject.
Egawa teaches in a similar field of endeavor of studying the human nail using a near infrared spectrometer (Page 473, Abstract).  Egawa teaches wherein said integument is a nail plate (“We measured only the free edge of fingernails to obtain the water content solely in the nail, and not in the skin under the nail”, Page 478, left column; which would infer the measurement is of the nail plate and not the nail bed) that is still attached to said subject (“Near-infraed DR spectra were measured in vivo for the free edge of fingernails of three women”, Page 474, Section: In Vivo Measurement of Human Fingernails).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman and Farhan, wherein said integument is a nail plate that is still attached to said subject, as taught by Egawa, in order to obtain NIR spectra of the nail in a rapid, portable manner (Egawa, Page 473, Abstract), by obtaining measurements of the nail directly and in vivo without the nail having to be chemical processed beyond a simple washing (Egawa, See Page 474, comparison of processing of cut nails and methods for in vivo fingernail measurements).
However, the modifications of Coopman, Farhan, and Egawa do not teach wherein said system comprises a holder for positioning a finger or toe such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector.
Arai teaches a similar system that uses near infrared light (Paragraph 0073) to measure keratin in the nail plate (Paragraph 0082).  Arai teaches teach wherein the system comprises a holder (immobilizing/holding means, Figs. 5, 8, 10, Ref. 7; Paragraph 0113) for positioning a finger or toe such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector (See Fig. 5, position of finger , Ref. 8, with respect to probe, Ref. 6, which houses the light irradiation means and light detection means, See Paragraph 0083).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Farhan, and Egawa, wherein the system comprises a holder for positioning a finger or toe such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector, as taught by Arai, in order to immobilize the finger during irradiation and detection (Arai, Paragraph 0113).

Regarding claim 38, the modifications of Coopman, Farhan, Egawa, and Arai disclose all the features of claim 36 above.
Arai further teaches wherein the system is adapted for measuring at different positions on the integument of the subject (Paragraph 0082, specifically measuring the nail plate for keratin content at a plurality of wavelength at a plurality of points).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Farhan, and Egawa, wherein the system is adapted for measuring at different positions on the integument of the subject, as taught by Arai, in order to (Arai, Paragraph 0113), in order to obtain a more accurate assessment of the keratin content throughout the nail.

Regarding claim 39, the modifications of Coopman, Farhan, Egawa, and Arai disclose all the features of claim 36 above.
Coopman discloses wherein said post-translational modification of proteins consists of glycation of nail keratins (nail keratin that has undergone glycation, See Background; protein glycation in human fingernail, See Conclusion), the data analyzer being adapted for analyzing attenuation of infrared radiation from within the wavenumber range of 400 to 5500 cm-1 (analyzed using reflectance infra red spectroscopy in the range from 4500 cm-1 to 450 cm-1 using a Perkin Elmer FT-IR spectrometer Two (See Methods).

Response to Arguments
Applicant's arguments filed 07 Sept. 2021, regarding the35 U.S.C. 101 rejections for claims 25-32 and 34-44 have been fully considered but they are not persuasive.  
Applicant incorporated only the limitation of “comparing contributions of different spectral bands for deriving a degree of glycemia in a subject” into independent claims 25 and 36.  As stated above, in the 35 U.S.C. 101 rejection, this limitation by itself is a judicial exception. Therefore this limitation does not integrate the existing judicial exceptions that were previously recited in claims 25 and 36 into a practical application or significantly more. Further, the additional elements of claims 25 and 36 that were previously recited still does not integrate the judicial exceptions into a practical application or significantly more, and thus the independent claims 25 and 36 remain rejected under 35 U.S.C. 101.  Additionally, upon further examination of the instant specification, the limitations of the current claim 33, “selecting said predetermined value as function of race or gender of the subject”, is also itself a judicial exception, since it is merely identifying the race/gender of a subject, which can be mentally performed through visual observation, and searching a look-up table for a race/gender based predetermined value, and mentally or by aid of pen and paper noting the predetermined value.  Therefore, the same reason as applied to newly amended claims 25 and 36 would apply.  The examiner invites the applicant to schedule an interview to further discuss the 101 issues of the instant application.  
Applicant’s arguments filed 11 April. 2022, regarding the 35 U.S.C. 103 rejections with respect to claim(s) 25-44, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793